FILED
                           NOT FOR PUBLICATION                                MAY 29 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


LI CHING CHU and ROBERT CHING                    No. 13-15482
LIANG HUNG, individually and as
successors in interest to Cindy Hung,            D.C. No. 3:12-cv-05306-WHA
deceased,

              Plaintiffs - Appellants,           MEMORANDUM*

  v.

TRIBAL TECHNOLOGIES, Incorporated;
et al.,

              Defendants - Appellees.


                   Appeal from the United States District Court
                     for the Northern District of California
                    William Alsup, District Judge, Presiding

                             Submitted May 15, 2014**
                              San Francisco, California

Before: GRABER, W. FLETCHER, and PAEZ, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Li Ching Chu and Robert Ching Liang Hung (“Plaintiffs”), as individuals

and as successors in interest to their daughter, Cindy Hung (“decedent”), appeal the

district court’s dismissal of their action against defendants Tribal Technologies,

Inc., Tribal Brands, Inc., and several named individuals. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

1.    The district court correctly determined that Plaintiffs failed to allege the

facts necessary to establish complete diversity as required by 28 U.S.C. § 1332.

See McNutt v. Gen. Motors Acceptance Corp. of Ind., 298 U.S. 178, 182 (1936).

The complaint alleges that Plaintiffs are citizens of Taiwan, but is silent on their

domicile and legal status in the United States. To establish diversity jurisdiction

for Plaintiffs’ individual claims, they also must allege that they are not lawfully

admitted permanent residents domiciled in the same state as any defendant. 28

U.S.C. § 1332(a)(2). For Plaintiffs’ successors-in-interest claims, they are

“deemed to be a citizen only of the same State as the decedent.” 28 U.S.C. §

1332(c)(2). Plaintiffs failed to allege any facts about the decedent’s citizenship for

diversity purposes. The district court therefore properly concluded that Plaintiffs

failed to allege the facts necessary to establish jurisdiction for either the claims

they brought as individuals or the claims they brought as successors in interest.

See McNutt, 298 U.S. at 182.


                                          -2-
2.    The district court did not abuse its discretion when it dismissed for failure to

prosecute after Plaintiffs failed to meet the court’s deadline to file a motion for

leave to amend their complaint. See Franklin v. Murphy, 745 F.2d 1221, 1232 (9th

Cir. 1984) (establishing that a district court’s dismissal for failure to prosecute is

reviewed for abuse of discretion). Failure to comply with a court order is grounds

for dismissal under Federal Rule of Civil Procedure 41(b). “The plaintiff has the

burden of persuading the court of the reasonableness of his delay and the lack of

prejudice to the defendant.” Franklin, 745 F.2d at 1232. Here, there is nothing in

the district court record to indicate that Plaintiffs provided any explanation for their

failure to seek leave to amend. They have therefore failed to carry their burden of

demonstrating that the court acted unreasonably in dismissing the complaint.

3.    We decline to reach the remaining issues on appeal. Having determined that

subject matter jurisdiction did not exist, the district court should have dismissed

Plaintiffs’ complaint without addressing the merits of the defendants’ motions to

dismiss under Federal Rule of Civil Procedure 12(b)(6). Arbaugh v. Y & H Corp.,

546 U.S. 500, 514 (2006) (“[W]hen a federal court concludes that it lacks

subject-matter jurisdiction, the court must dismiss the complaint in its entirety.”);

Moore v. Maricopa Cnty. Sheriff’s Office, 657 F.3d 890, 895 (9th Cir. 2011) (“[A]

district court must first determine whether it has jurisdiction before it can decide


                                           -3-
whether a complaint states a claim.”). Because the district court should have gone

no further than its determination that subject matter jurisdiction did not exist, we

limit our review accordingly. See Bender v. Williamsport Area Sch. Dist., 475 U.S.

534, 541 (1986).

      AFFIRMED.




                                          -4-